 1 McGREGOR W. SCOTT
   United States Attorney
 2 KEVIN C. KHASIGIAN
   Assistant U. S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for the United States

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11 UNITED STATES OF AMERICA,                                     2:17-MC-00195-TLN-EFB
12                 Plaintiff,
13         v.                                                    STIPULATION AND ORDER
                                                                 EXTENDING TIME FOR FILING A
14 NET PROCEEDS FROM THE SALE OF OTHER                           COMPLAINT FOR FORFEITURE
   TOBACCO PRODUCTS LOCATED AT 6255 MCLEOD                       AND/OR TO OBTAIN AN INDICTMENT
15 DRIVE, SUITE 13, LAS VEGAS, NEVADA 89120,                     ALLEGING FORFEITURE
16 NET PROCEEDS FROM THE SALE OF OTHER
   TOBACCO PRODUCTS LOCATED AT 10879
17 PORTAL DRIVE, SUITE B, LOS ALAMITOS,
   CALIFORNIA 90720, and
18
   APPROXIMATELY $41,274.49 SEIZED FROM WELLS
19 FARGO BANK ACCOUNT NUMBER 5422109032,
   TITLED IN THE NAME 21ST CENTURY
20 DISTRIBUTION,

21                Defendants.
22         It is hereby stipulated by and between the United States of America and potential claimant
23 Rahman Lakhani (“claimant”), by and through their respective counsel, as follows:

24         1.      On or about September 21, 2017, the Bureau of Alcohol, Tobacco, Firearms and
25 Explosives (“ATF”) seized Other Tobacco Products located at 6255 McLeod Drive, Suite 13, Las
26 Vegas, Nevada and Other Tobacco Products located at 10879 Portal Drive, Suite B, Los Alamitos,

27 California (“defendant OTP”). On or about October 16, 2017, ATF seized Approximately

28
                                                     1                        Stipulation and Proposed Order For
29
                                                                              Extension of Time to File Complaint
30
                                                                                            st
 1 $41,274.49 seized from Wells Fargo Bank Account Number 5422109032, titled in the name 21

 2 Century Distribution (hereafter “defendant currency”).

 3          2.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

 4 forfeiture against the defendant OTP and defendant currency and/or to obtain an indictment alleging

 5 that the defendant OTP and defendant currency are subject to forfeiture within ninety days after

 6 seizure of an asset, unless the court extends the deadline for good cause shown or by agreement of the

 7 parties. That deadline was December 20, 2017.

 8          3.      By Stipulation and Order filed January 2, 2018, the parties stipulated to extend to

 9 March 20, 2018, the time in which the United States is required to file a civil complaint for forfeiture

10 against the defendant OTP and defendant currency and/or to obtain an indictment alleging that the

11 defendant OTP and defendant currency are subject to forfeiture.

12          4.      By Stipulation and Order filed March 28, 2018, the parties stipulated to extend to June

13 18, 2018, the time in which the United States is required to file a civil complaint for forfeiture against

14 the defendant OTP and defendant currency and/or to obtain an indictment alleging that the defendant

15 OTP and defendant currency are subject to forfeiture.

16          5.      By Stipulation and Order filed June 26, 2018, the parties stipulated to extend to

17 September 17, 2018, the time in which the United States is required to file a civil complaint for

18 forfeiture against the defendant OTP and defendant currency and/or to obtain an indictment alleging

19 that the defendant OTP and defendant currency are subject to forfeiture.
20          6.      By Stipulation and Order filed September 17, 2018, the parties stipulated to extend to

21 December 17, 2018, the time in which the United States is required to file a civil complaint for

22 forfeiture against the defendant OTP and defendant currency and/or to obtain an indictment alleging

23 that the defendant OTP and defendant currency are subject to forfeiture.

24          7.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further

25 extend to March 18, 2019, the time in which the United States is required to file a civil complaint for
26 forfeiture against the defendant OTP and defendant currency and/or to obtain an indictment alleging

27 that the defendant OTP and defendant currency are subject to forfeiture.

28 ///
                                                        2                         Stipulation and Proposed Order For
29
                                                                                  Extension of Time to File Complaint
30
 1          8.     Accordingly, the parties agree that the deadline by which the United States shall be

 2 required to file a complaint for forfeiture against the defendant OTP and defendant currency and/or to

 3 obtain an indictment alleging that the defendant OTP and defendant currency are subject to forfeiture

 4 shall be extended to March 18, 2019.

 5 DATED:         10/22/2018                               McGREGOR W. SCOTT
                                                           United States Attorney
 6
                                                 By:        /s/ Kevin C. Khasigian
 7                                                         KEVIN C. KHASIGIAN
 8                                                         Assistant U.S. Attorney

 9

10 DATED:         10/22/2018                                /s/ Patrick Hanly
                                                           PATRICK HANLY
11                                                         Attorney for Rahman Lakhani
12                                                         (As authorized via phone)

13          IT IS SO ORDERED.

14 Dated: October 22, 2018

15

16

17                                                         Troy L. Nunley
                                                           United States District Judge
18

19
20

21

22

23

24

25
26

27

28
                                                       3                          Stipulation and Proposed Order For
29
                                                                                  Extension of Time to File Complaint
30
